Citation Nr: 0016008	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  99-00 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death due to lung cancer as a direct result of 
tobacco use in service or nicotine dependence that began in 
military service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel




INTRODUCTION

The veteran had active duty service from March 1943 to 
January 1945.  The appellant is the widow of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Sioux Falls, South Dakota, which denied the benefit 
sought on appeal.


FINDINGS OF FACT

1.  The veteran died on May [redacted], 1997; his death certificate 
lists the immediate cause of death as metastatic cancer of 
the lungs as a consequence of smoking.

2.  The veteran had not filed a claim during his lifetime for 
service connection for metastatic cancer of the lungs or for 
any disability due to tobacco use in service or his having 
become nicotine dependent in service.

3.  There is no competent, medical evidence that the disease 
which caused the veteran's death, metastatic cancer of the 
lungs, was caused by his smoking in service or that the 
veteran became nicotine dependent during service.  




CONCLUSION OF LAW

The claim of service connection for the cause of the 
veteran's death due to lung cancer as a direct result of 
tobacco use in service or nicotine dependence that began in 
military service is not well grounded.  38 U.S.C.A. §§ 1310, 
5107(a) (West 1991); 38 C.F.R. § 3.312 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  For a 
service-connected disability to be considered the principal 
or primary cause of death, it must singly, or with some other 
condition, be the immediate or underlying cause, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b).  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).  

The appellant contends in her various written statements that 
the veteran died of lung cancer as a direct result of tobacco 
use in service or nicotine dependence that began in military 
service.  The appellant's responses to a smoking 
questionnaire indicate that the veteran began smoking in 
September 1944, smoked a 1/2 pack of cigarettes a day prior to 
active service, 11/2 packs a day during active service, and 2 
packs a day for 53 years.  The Board notes that this 
information is somewhat contradictory, in that although it is 
noted that the veteran began smoking in September 1944 (53 
years prior to his death), when he was in the middle of his 
term of active service, it was also noted that the veteran 
smoked 1/2 a pack of cigarettes prior to service.  

The threshold question is whether the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death is well grounded under 38 U.S.C.A. § 5107(a).  
A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than a mere allegation, the claim must be accompanied by 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Moreover, where a determinative 
issue involves a diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 94-95 (1992).  For 
the appellant's claim to be well grounded, a disability which 
caused the veteran's death must be shown to have had an onset 
in service.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  This may 
be shown by lay or medical evidence.  There would also have 
to be competent evidence of a nexus between the inservice 
injury or disease and the veteran's death.  Such a nexus must 
be shown by medical evidence.  Lathan v. Brown, 7 Vet. App. 
359, 365 (1995); Grottveit at 93.  In determining whether the 
claim is well grounded, the Board is required to presume the 
truthfulness of the evidence.  Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995); King v. Brown, 5 Vet. App. 19, 21 
(1993); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992) 
(quoting Espiritu at 495) (holding that lay persons were not 
qualified to provide a "probative diagnosis" as to the cause 
of a veteran's death).

On July 22, 1998, the President signed the Internal Revenue 
Service Restructuring and Reform Act of 1998, Pub. L. No. 
105-206, 112 Stat. 685, 865-66 (1998) (to be codified at 
38 U.S.C.A. § 1103).  This law prohibits service connection 
for death or disability resulting from an injury or 
disability due to in-service use of tobacco products by a 
veteran.  However, it applies only to claims filed after June 
9, 1998.  As the appellant in this case filed her claim in 
April 1998, the new law does not affect the disposition of 
this appeal.

In February 1993, VA General Counsel (VAGC) issued a 
precedent opinion addressing when benefits may be awarded 
based upon in-service tobacco use.  VAOPGCPREC 2-93, 58 Fed. 
Reg. 42,756(1993).  In June 1993, VAGC clarified its February 
1993 opinion.  VAGC explained, among other things, that the 
claimant must demonstrate that the disability resulted from 
the use of tobacco during service, and the adjudicator must 
take into consideration the possible effect of smoking before 
and after service.   In May 1997, VAGC issued an opinion 
addressing when service connection may be granted for 
disability or death due to nicotine dependence caused by in-
service tobacco use.  VAOPGCPREC 19-97, 62 Fed. Reg. 37,954 
(1997).  

In essence, the VAGC opinions hold that if the veteran became 
nicotine dependent in service and he continued to smoke after 
service and developed disease or disability due to smoking, 
service connection may be granted for the disease or 
disability.  If it cannot be demonstrated that he became 
nicotine dependent in service but that his smoking in service 
as opposed to his smoking before service or after service was 
the proximate cause of the smoking related illness, service 
connection may be granted for the disease or disability.

In summary, in order for the appellant to have a well-
grounded claim of entitlement to service connection for the 
cause of the veteran's death from lung cancer, as a result of 
smoking in service or nicotine dependence acquired in 
service, there must be: medical evidence that the veteran 
acquired nicotine dependence during service; or medical 
evidence that his smoking related death was the result of in-
service smoking rather than post-service smoking.  See Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995) (holding that, with 
respect to questions involving medical causation, medical 
evidence is required).

The service medical records (SMRs) include an undated 
hospital admission report stating that the veteran smoked 
half a pack of cigarettes per day.  

A June 1989 VA hospital discharge summary noted that the 
veteran had a history of smoking.  Several VA discharge 
summaries for the period March 1997 through May 1997 show 
that the veteran was being treated for small cell carcinoma 
of the lung, which became metastatic and resulted in the 
veteran's death on May [redacted], 1997.  

An October 1997 note from a VA physician states that "[t]he 
[veteran] had [chronic obstructive pulmonary disease], 
emphysema, and chronic recurrent bronchitis for years, then 
cancer of the lung - all of which have been associated with 
cigarette smoking." 

The medical evidence demonstrates that the veteran died of 
small cell lung carcinoma, due to smoking.  However, none of 
the medical evidence suggests that the veteran's smoking in 
service as opposed to his heavy smoking over the many years 
after service was the proximate cause of his smoking related 
illness. 

Nevertheless, the appellant's claim may still be considered 
if she has a well-grounded claim that the veteran became 
nicotine dependent in service.  The governing criteria hold 
that if the veteran became nicotine dependent in service and 
he continued to smoke after service resulting in a smoking 
related illness, then service connection may be awarded.  
However, there must be or rather should be competent medical 
evidence indicating that he actually became nicotine 
dependent in service.  The appellant's statements, alone, 
would be insufficient to satisfy the nexus requirement.  See 
Espiritu at 494-95 (1992) (holding that lay persons are not 
competent to offer medical opinions).  Nevertheless, the 
appellant and other lay persons are competent to provide 
information which a medical person could use as part of the 
facts on which to base a diagnosis of nicotine dependence.  

While the diagnosis of nicotine dependence requires a 
physician's opinion, the Board is aware that such a 
requirement would easily be met with the aid of lay evidence 
in certain cases.  For example, if a veteran had indeed begun 
smoking early in service, increased his smoking, say, to a 
pack a day during service, and continued smoking for several 
years while still in service, it would not be difficult to 
conclude that he became nicotine dependent during service.  
In the case of the appellant's husband, however, it is not 
readily apparent when he began smoking or when he actually 
became nicotine dependent.  It very well could have occurred 
after service, especially when he increased his cigarette 
consumption.  Or perhaps he became nicotine dependent soon 
after he began smoking prior to service,  In any event, 
medical opinion is required  especially when it is not 
otherwise apparent on its face when the veteran became 
nicotine dependent.  The Board simply cannot conclude the 
veteran became nicotine dependent during the time he was in 
service without medical opinion supported by credible 
evidence.  

In summary, the appellant's claim is not well grounded 
because there is no medical evidence of record to show that 
the veteran became nicotine dependent in service or that 
smoking during service, as opposed to after service, was the 
proximate cause of the cancer that caused his death.  The 
Board has not been made aware of any additional relevant 
evidence, which is available, which could serve to well 
ground the appellant's claim.  As the duty to assist is not 
triggered here by a well-grounded claim, the Board finds that 
the VA has no obligation to further develop the appellant's 
claim.  See 38 U.S.C.A. § 5103 (West 1991); McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).  Essentially, the 
appellant needs competent medical evidence  that nicotine 
dependence occurred during service or, alternatively, she 
needs competent medical evidence that the smoking in service 
as opposed to the smoking after service was the cause of the 
disease producing death.  By this decision, the Board is 
informing the appellant that medical evidence of causation is 
required to render his claims well grounded.  Robinette v. 
Brown, 8 Vet. App. 69, (1995).  


ORDER

Evidence of a well grounded claim not having been submitted, 
service connection for the cause of the veteran's death due 
to lung cancer as a direct result of tobacco use in service 
or nicotine dependence that began in military service, is 
denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

